Citation Nr: 1445411	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-309 74A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran requested a hearing before a Decision Review Officer at the RO in connection with his appeal; however, in August 2013, he ultimately withdrew such request. 

The Board also observes that, according to the Veterans Appeals Control and Locator System (VACOLS), the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) had been appealed from the April 2012 rating decision.  VACOLS further indicates that the Veteran entered a notice of disagreement with such denial in October 2012 and a statement of the case was issued in January 2014.  Thereafter, he perfected his appeal with a timely substantive appeal in March 2014.  However, while his notice of disagreement and the statement of the case are of record, the Veteran's substantive appeal is not contained in the paper or paperless files.  Moreover, such issue has not been certified to the Board.  Therefore, the agency of original jurisdiction (AOJ) should take all necessary steps to obtain the document(s) relevant to such issue and associate it (them) with the record on appeal. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through November 2012, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  While the AOJ has not had the opportunity to consider all such records in connection with the instant appeal, as the Veteran's claims are being remanded, the AOJ will have the opportunity to do so in the readjudication of the issues. 

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus, which he asserts is the result of exposure to herbicides when he was stationed in Korea, and peripheral neuropathy of the bilateral lower extremities as secondary to diabetes.  The Veteran's personnel records show that he was stationed in Korea from January 14, 1967 to March 3, 1968.  During that time, his unit of assignment was HHC, 2nd BN, 23rd INF, USARPAC.

Effective February 24, 2011, VA amended its regulations to extend a presumption of exposure to certain herbicides, including Agent Orange, to certain Veterans who served in Korea between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ). 38 C.F.R. § 3.307(a)(6)(iv) (2013).  The units or other military entities that the Department of Defense has identified as operating in or near the Korean DMZ during the qualifying time period are listed in a table in the VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  The table shows the Veteran's unit, 2nd BN, 23rd INF, as one of the units operating in or near the Korean DMZ during the qualifying time period.  M21-1MR, IV.ii.2.C.10.p.  However, the Board notes that the Veteran did not serve in Korea during the qualifying time period because he left Korea 28 days prior to April 1, 1968.  Thus, the presumptive provisions regarding exposure to herbicides in the Republic of Korea do not apply in this case.

However, when a Veteran claims exposure in Korea, and his or her service was either not between April 1, 1968, and August 31, 1971, or not in a unit or entity listed in the table, and if the Veteran has provided sufficient information to permit a search for information verifying exposure to herbicides, VA is to send a request to the U.S. Army and Joint Service Records Research Center (JSRRC) for verification of exposure to herbicides.  M21-1 MR, Part IV, Subpart ii, 2.B.6.d., 2.C.10.o., & 2.C.10.p. 

In this case, the Veteran asserts that he was exposed to herbicides in Korea because he remembers noticing that the trees did not have foliage.  Additionally, the evidence of record includes the dates the Veteran was in Korea, his unit information, and his military occupational specialty.  Although the RO did verify, in a March 2012 memorandum, that the Veteran does not qualify for a concession of herbicide exposure, the RO did not contact JSSRC in an attempt to verify whether the Veteran may have been actually exposed to herbicides while he was serving in Korea.  Given the assertions raised by the Veteran, and in light of the evidence of record, the Board finds that the claim for service connection for diabetes mellitus (with secondary peripheral neuropathy of the bilateral lower extremities) should be remanded for the development outlined in M21-1MR, Part VI, 2.B.6.d.  See also 76 Fed. Reg. 4245, 4246 (stipulating that VA will consider evidence that herbicides were used in or near the DMZ earlier than April 1, 1968, when adjudicating individual cases).

Additionally, a remand is required to obtain outstanding VA treatment records.  In his claim, the Veteran indicated that he had been receiving treatment at the Mountain Home VA Medical Center (VAMC) since January 1997.  Moreover the Veteran reported in a June 2012 statement that he was first diagnosed with diabetes in 1997.  However, the first VA treatment records in the claims file are from March 1998.  Upon remand, the AOJ should obtain any outstanding VA treatment records dated from January 1997 to March 1998 from the Mountain Home VAMC.   

Further, with respect to the Veteran's claim for service connection for peripheral neuropathy as secondary to diabetes, the Board finds that this claim is inextricably intertwined with his pending service connection claim for diabetes.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, adjudication of the peripheral neuropathy claim must be deferred pending adjudication of the Veteran's diabetes claim.  Additionally, while on remand, the Veteran should be provided with proper Veterans Claims Assistance Act of 2000 (VCAA) in regard to his claim for service connection for peripheral neuropathy as secondary to diabetes.  

Finally, as indicated in the Introduction, additional VA treatment records dated through November 2012 have not been considered by the AOJ in connection with the Veteran's appeal.  Therefore, in the readjudication of the Veteran's claims, the AOJ should consider the entirety of the evidence, to include all evidence associated with the record since the issuance of the September 2012 statement of the case.

Accordingly, the case is REMANDED for the following action:

1) The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus.  

2) Obtain all any outstanding VA treatment records dated from January 1997 to March 1998 from the Mountain Home VAMC pertaining to the Veteran's diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3) Thereafter, attempt to verify the Veteran's claimed exposure to herbicides (to include Agent Orange) through JSRRC, per current M21-1MR provisions.  Specifically, the AOJ should send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service near the DMZ in Korea.  This should include obtaining any information concerning the Veteran's unit history (HHC, 2nd BN, 23rd INF, USARPAC) and its operational activities in Korea from January 1967 to March 1968.  

The Veteran's service personnel records, and a summary of the Veteran's allegations regarding herbicide exposure in Korea, to include the DMZ, must be provided for review.  If there is insufficient data available to formulate a request within JSSRC guidelines, ask the Veteran to provide sufficient detail (such as dates, locations and units relating to duties within the DMZ in Korea) to submit a verification request of herbicide exposure in Korea to JSRRC.

Any response from JSRRC (positive or negative) should be associated with the claims file.  If insufficient data is available to formulate a request within JSSRC guidelines, a memorandum to that effect should be prepared and associated with the record.

4) After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record since the issuance of the September 2012 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



